--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 

 
ENTRUSTED MANAGEMENT AGREEMENT


BETWEEN


Hou Renyi
Liu Zhenyu
Hou Longchao
Hou Cijiu
Yang Yang
Ling Yong
Li Xuefeng
Ke Hongwei
Li Wei
He Yue




AND


Wincroft, Inc.








As of October 20, 2008


 

 
 

--------------------------------------------------------------------------------

 



This Entrusted Management Agreement (the "Agreement") is entered into as of the
20th day of October, 2008 in Chengdu, Sichuan province, P. R. China, by:


Party A (collectively referred to herein as “Party A”):


1. Hou Renyi,           a citizen of PRC
2. Liu Zhenyu,         a citizen of PRC
3. Hou Longchao    a citizen of PRC
4. Hou Cijiu              a citizen of PRC
5. Yang Yang           a citizen of PRC
6. Ling Yong            a citizen of PRC
7. Li Xuefeng           a citizen of PRC
8. Li Wei                   a citizen of PRC
9. Ke Hongwei         a citizen of PRC
10. He Yue                a citizen of PRC


and


Party B:     Wincroft, Inc., a corporation formed under the laws of the State of
Nevada (“WCRF” or “Party B”, as the context requires), which owns 100% of Apollo
Solar Energy, Inc., a corporation organized under the laws of the State of
Delaware, United States (“ASE”), which owns 100% of the equity of Sichuan Apollo
Solar Science and Technology Co. Ltd. (“Sichuan”), a wholly
foreign-owned enterprise (WOFE) organized under the laws of the People’s
Republic of China, with its registered address at 72-1-2 Airport Road, Jindu
Section, Shuangliu County, Chengdu, Sichuan Province, P. R. China, 610207.


Party A and Party B are collectively referred to herein as the “Parties”.


Whereas:


1. Pursuant to that certain Merger Agreement dated October 14, 2008, by and
among Wincroft, Inc., a Nevada corporation (“WCRF”), Apollo Solar Energy, Inc.,
a Delaware corporation and a wholly owned subsidiary of WCRF (the “Merger Sub”),
and ASE, ASE and Merger Sub combined into a single company through the statutory
merger of Merger Sub with and into ASE, with ASE as the surviving corporation,
and ASE became a wholly owned subsidiary of WCRF (the “Merger”).


2.  Party A is comprised of the management and technical experts of Sichuan with
expertise, experience and a reputation in the field of the Solar PV industry in
China.
 
 
 
1

--------------------------------------------------------------------------------



 
3. Party B has very limited experience in the technological and managerial
fields related to Solar PV and other matters material to the management and
operations of WCRF and its affiliated parties, and desires Party A to have
responsibility and authority for the management of WCRF and its subsidiaries,
and Party A is willing to serve in that capacity for WCRF and its subsidiaries.


4.  As partial consideration for such services and in full satisfaction of
certain indebtedness of Sichuan to Party A, Party B agrees that 26.80 million
shares of Common Stock of WCRF shall be issued to Party A.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:


Article 1 Entrusted Management


1.1  
As of and from the Effective Date (as defined below), Party B agrees that the
management of WRCF shall be entrusted to Party A pursuant to the terms and
conditions of this Agreement. Party A agrees to manage WRCF in accordance with
the terms and conditions of this Agreement.



1.2  
Party B agrees that 26.80 millions shares of Common Stock of WCRF, in the
aggregate, shall be issued and delivered to Party A as soon as reasonably
practicable following the date hereof.



1.3  
 Party B agrees to pay regular cash compensation and to implement a stock
ownership incentive plan as further compensation for the management services of
Party A.



（1） During the term of this Agreement, the regular cash compensation of Party A
will be paid in RMB on a monthly basis.


（2） Party B shall implement the stock ownership incentive plan according to the
performance of Party A.


（3） For the 3 year period immediately following the date of this Agreement, if
the annual return on equity rate of WCRF is lower than 5%，Party A shall not be
entitled to the issuance of any WCRF Common Stock under the stock ownership
incentive plan with respect to such annual period, except with the consent of
Party B.
 
1.4  
The term of this Entrusted Management Agreement shall be from the date of this
Agreement (the “Effective Date”) until the earlier to occur of the following
(the “Entrustment Period”):

 
(1) the winding up of WRCF;


(2) 15 years from the date hereof; or
 
 
 
2

--------------------------------------------------------------------------------



 
(3) the termination date of this Entrusted Management Agreement as determined by
the Parties hereto.
 
1.5  
During the Entrustment Period, Party A shall be fully responsible for the
day-to-day management of WRCF. Party A’s management services shall include,
without limitation, the following (except to the extent, if any, provided by
applicable law): 

 
(1)  Party A shall be responsible for the operation of WRCF, which includes the
right to hire managerial and administrative personnel for WRCF and any of its
subsidiaries.


(2) Party A shall administer the financial affairs and daily operations of WRCF
and its subsidiaries such as entering into and performing contracts and paying
taxes.


(3)  Party A shall have all other customary powers and duties associated with
the management authority and responsibilities contemplated hereby. Party A shall
be subject to WRCF’s policies, work rules, procedures, and approval practices,
as generally in effect from time to time for all employees of WCRF, to the
extent necessary and appropriate.


Article 2 Rights and Obligations of the Parties


2.1 During the Entrustment Period, Party B's rights and obligations shall
include the following:


(1) Party B shall entrust the management of WRCF to Party A hereunder as of the
Effective Date and deliver or cause to be delivered to Party A the appropriate
business materials, business licenses and corporate seals of WRCF and its
subsidiaries;


(2) Party B shall have the right to be advised of the business affairs of WRCF
by Party A at any time and to provide proposals with respect thereto;


(3) Party B shall have the right to assist Party A in carrying out the
management of WRCF and its subsidiaries;


(4) Party B shall not unreasonably and without cause intervene in Party A's
management of WRCF in any manner by making use of voting powers of shareholders
of WRCF (except to the extent, if any, required by applicable law);


(5) Party B shall not terminate this Agreement unilaterally with or without
cause; and


(6) Party B shall benefit from its other rights and perform its other
obligations under this Agreement.
 
 
 
3

--------------------------------------------------------------------------------



 
2.2 During the Entrustment Period, Party A's rights and obligations hereunder
shall include:


(1) Party A shall have the right to appoint general managers, deputy general
managers, financial managers and other senior managerial personnel of WRCF;


(2) Party A shall benefit from its other rights and perform its other
obligations under this Agreement.


(3) If the annual return on equity rate is lower than 5%，Party A shall cut the
melon, except with the consent of Party B.


(4） The shares of WRCF held by Party A shall not be transferred within 3 years
after Party A obtained the shares, except with the consent of Party B.


(5） After the expiration of above mentioned lock-up period, Party A may transfer
the shares of WRCF held by Party A but shall not transfer in excess of 20% per
year, except with the consent of Party B.


(6) Party A shall have all other customary powers and duties associated with the
management authority and responsibilities contemplated hereby.


Article 3 Representation and Warranties


Each of the Parties hereto hereby represents and warrants to the other as of the
date of this Agreement that:


(1) such Party has the right to enter into this Agreement and the ability to
perform the same;


(2) this Agreement, upon execution, will constitute the binding and effective
agreement of such Party;


(3) the execution of this Agreement, and performance of its obligations
hereunder, by such Party will not:


(a) violate any provision of the business license, articles of association or
other similar documents of such Party;


(b) violate any provision of the laws and regulations of the PRC or other
governmental or regulatory authority or approval;


(c) violate or result in a breach of any contract or agreement to which such
Party is a party or by which it is bound.
 
 
 
4

--------------------------------------------------------------------------------



 
Article 4 Effectiveness


This Agreement shall take effect after it is duly executed by the authorized
representatives of the parties hereto with signature.


Article 5 Term


Party A promises that the term of the management services Party A shall  provide
to WRCF hereunder shall be 15 years.


Article 6 Liability for Breach of Agreement


During the Entrustment Period, any violation of any provisions herein by either
Party constitutes breach of contract and the breaching Party shall compensate
the non-breaching Party for the loss incurred as a result of this breach.


Article 7 Force Majeure


The failure of either Party to perform all or part of its obligations under the
Agreement due to force majeure shall not be deemed a breach of contract. The
affected Party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
Parties hereto.


Article 8 Governing Law


The construction, validity, interpretation, and performance of this Agreement
and the settlement of any disputes arising out of this Agreement shall be
governed by the laws and regulations of the People's Republic of China.


Article 9 Settlement of Dispute


Any disputes under this Agreement shall be settled at first through friendly
consultation between the Parties hereto. In case no settlement can be reached
through consultation, each Party shall have the right to submit such disputes to
China International Economic and Trade Arbitration Commission. The place of
arbitration is Beijing. The final arbitration award rendered by such commission
shall be final and binding on both Parties.


Article 10 Confidentiality
 
 
 
5

--------------------------------------------------------------------------------



 
10.1 The Parties hereto agree to cause their respective employees or
representatives who have access to and knowledge of the terms and conditions of
this Agreement to treat and hold confidential any of the terms and conditions of
this Agreement and not disclose the same to any third party unless (i) expressly
required under law, (ii) by request from judicial authorities or governmental
departments, or (iii) with the consent of the other Party.


10.2 The obligations of confidentiality under Section 9.1 of this Article shall
survive after the termination of this Agreement.


Article 11 Severability


11.1 Any provision of this Agreement that is invalid or unenforceable due to
applicable laws and regulations shall be ineffective without affecting in any
way the remaining provisions hereof.


11.2. In the event of any invalidity or unenforceability of a provision hereof
by virtue of the foregoing paragraph, the Parties hereto shall enter into a
supplemental agreement reasonably designed to give effect, to the extent
possible, to the intentions of such provision as soon as possible through
friendly consultation.


Article 12 Non-waiver of Rights


12.1 Any failure or delay by any Party in exercising its rights under this
Agreement shall not constitute a waiver of such right.


12.2 Any failure of any Party to demand that the other Party perform its
obligations under this Agreement shall not be deemed as a waiver of its right to
demand that the other Party perform such obligations later.


12.3 If a Party excuses the non-performance by the other Party of certain
provisions under this Agreement, such excuse shall not be deemed to excuse any
future non-performance by the other Party of the same, or any other, provision.


Article 13 Non-transferability


Unless otherwise specified under this Agreement, no Party can assign or delegate
any of its rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written consent from the other Party.


Article 14 Miscellaneous
 
 
 
6

--------------------------------------------------------------------------------



 
14.1 Any and all taxes arising from execution and performance of this Agreement
and during the course of the entrusted management and operation shall be borne
by the Parties respectively pursuant to the provisions of applicable laws and
regulations.


14.2 Any written amendment entered into by the Parties hereto after the
effectiveness of this Agreement shall be an integral part of this Agreement and
have the same legal effect as part of this Agreement. In case of any discrepancy
between any such amendment and this Agreement, the amendment shall prevail. In
case of several amendments, the amendment with the latest date shall prevail.


14.3 This Agreement is executed by Chinese and English in duplicate, and in case
of any conflict the English version shall prevail. Each of the original Chinese
and English versions of this Agreement shall be executed in 6 copies. Each party
shall hold two originals of each version, and the rest shall be used for
governmental registration or other necessary approval purposes.


14.4 In witness hereof, the Agreement is duly executed by the Parties hereto as
of the date first written above.












7

--------------------------------------------------------------------------------


 


(Page of signature, no text)
 
Party A:


/s/ Hou Renyi
Hou Renyi (signature)


/S/ Liu Zhenyu
Liu Zhenyu (signature)


/s/ Hou Longchao
Hou Longchao (signature)


/s Hou Cijiu
Hou Cijiu (signature)


/s/ Yang Yang
Yang Yang  (signature)


/s/ Ling Yong
Ling Yong (signature)


/s/ Li Xuefeng
Li Xuefeng (signature)


/s/ Li Wei
Li Wei  (signature)


/s/ Ke Hongwei
Ke Hongwei (signature)


/s/ He Yue
He Yue (signature)


 

 


8

--------------------------------------------------------------------------------






Party B:




/s/ Xiao Jin Wang
Name:  Xiao Jin Wang
Title: President
 
 
 
 
 
 
 
9
 
 
 
 
 
 

 